Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 07, 2017

The Court of Appeals hereby passes the following order:

A18A0049. FERNANDO AVELLANEDA v. JOSE A. BORJA.

      This case originated as a dispossessory proceeding in magistrate court. The
magistrate court entered a judgment in favor of plaintiff Fernando Avellaneda, and
defendant Jose Borja appealed to state court. The state court granted Borja’s motion
for summary judgment, and Avellaneda filed the instant appeal. We, however, lack
jurisdiction.
      When a state court order involves a de novo appeal from a magistrate court
decision, an appellant is required to follow the discretionary appeal procedure. See
OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga. App. 82 (453
SE2d 119) (1995). Avellaneda’s failure to do so deprives us of jurisdiction over this
appeal. Accordingly, this case is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/07/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.